Matter of Thomas B. v Lydia D. (2014 NY Slip Op 06011)
Matter of Thomas B. v Lydia D.
2014 NY Slip Op 06011
Decided on August 28, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 28, 2014Tom, J.P., Friedman, Renwick, Gische, Clark, JJ.


12719

[*1] In re Thomas B., Petitioner-Respondent,
vLydia D., Respondent-Appellant.
Peter F. Edelman, New York, for appellant.
Thomas B., Sag Harbor, respondent pro se.
Order, Family Court, New York County (Stella Schindler, J.H.O.), entered on or about May 14, 2012, which, upon remand from this Court (89 AD3d 630 [1st Dept 2011], lv dismissed 20 NY3d 949 [2012]), clarified its order entered on or about August 30, 2010, concerning the amount of attorneys' fees awarded respondent and the basis for the award, unanimously modified, on the facts, to increase the monetary award in favor of Denton to the sum of $114,830, and, as so modified, affirmed, without costs.
The courts have the inherent power to supervise the legal fees charged for services and regulate the practice of law (Matter of First Natl. Bank of E. Islip v Brower, 42 NY2d 471, 474 [1977]. Furthermore, the determination of reasonable counsel fees is a matter within the sound discretion of the trial court and, in the absence of an abuse of discretion, will be upheld (see Shrauger v Shrauger, 146 AD2d 955, 956 [3rd Dept 1989], appeal dismissed 74 NY2d 844 [1989]).
In clarifying its prior order, the court properly applied the relevant factors and made an independent determination based on its knowledge and experience as to the appropriate hourly rate for the services rendered and the appropriate amount of time for each category of services (see Jordan v Freeman, 40 AD2d 656 [1st Dept 1972]).
However, the trial court, improperly disallowed 20 hours of billing for matters relating to the educational trust. The billings for those services were only 3.9 hours. Consequently, Denton is entitled to an additional $4,830 in legal fees based upon the improperly excluded 16.1 hours of [*2]legal fees at $300 per hour, the rate set by the trial court.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 28, 2014
DEPUTY CLERK